PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/643,765
Filing Date: 2 Mar 2020
Appellant(s): James et al.



__________________
Douglas P. Burum, Reg. No. 65,019
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2022, appealing from the Office Action with mail date October 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s claims are directed to a display apparatus that can display an operational area to an operative (i.e. user) of vehicle (or “host platform”).  The operational area is somewhere within the vehicle’s external, real-world environment.  Within the real-world environment there is also a “specified hostile target”, as recited in claim 1, said hostile target having “a region of influence” that is “relative to said real-world external environment”. 
The display apparatus also includes a processor configured to perform tasks as recited in claim 1.  One of these tasks, relating to predicting or calculating an effect of a countermeasure, is the focus of this appeal, with claim language as follows: 

the processor being configured to…predict or calculate an effect on the region of influence, and display on the display generating device a three-dimensional model representative thereof, of a specified countermeasure, said specified countermeasure being an alternative to navigating the host platform so as to avoid the region of influence.


	The reference of Beverina (U.S. Patent No. 7,231,327) was applied to reject the above claim feature. Accordingly, Appellant argues the following in its Brief: 

Beverina is non-analogous to Appellant’s claimed invention (Brief, p. 11);
There is no motivation to combine Beverina with Kershner (Brief, page 12);
But even if the references were used and combined:
Beverina does not teach countermeasures against a threat having a known location;
Beverina is silent regarding predicting or estimating anything onboard a vehicle; and 
Beverina is silent regarding real time prediction or calculation of the effect of a countermeasure. (Brief, pages 14-15). 

Each of Appellant’s arguments will be addressed, in order, below. 
*   *   *   *   *
	Beverina is analogous to Appellant’s claimed invention. 
With reference to MPEP Section 2141.01(a), a reference is analogous art to the claimed invention if: 
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 
Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
Beverina is analogous art to Appellant’s claims using either of the above bases. 
First, Beverina is in the same field of endeavor as the claimed invention, even if it addresses a different problem.  Appellant’s specification, at page 2, first full paragraph, states the following as relevant to its field of endeavor: 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Now Beverina, Field of Invention, states the following:
	


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



	Therefore, managing risks in general, and/or risks associated with terrorism, per Beverina, is in the same field as visualizing threats, relative to a real-world environment, per Applicant’s claimed invention. Simply put, terrorism and risks thereof are threats.  
	Second, Beverina is also reasonably pertinent to the problem faced by the inventor. One of the problems faced by the inventor involves accurately visualizing a 3D 
Input data from a “terrain database”;
Input data from HQ (headquarters);
Input data from a “pre-mission briefing”;
Input data from HQ that includes “data representative of threats and their ground level locations”; and/or 
Input data from other sources and systems.
	See Appellant’s specification, page 9, lines 11-26. 

Beverina is reasonably pertinent to that problem, by teaching creating, accessing and/or providing information regarding threats, countermeasures, and managing risks, such as terrorism. See, e.g. Figures 18, 21 and 22 of Beverina. 
Appellant’s non-analogous arguments improperly characterize Beverina by alleging that the reference is directed “toward placing security cameras and guard stations within a friendly, stationary site” (see Brief, page 11, second to last paragraph).  Aside from the fact Appellant gives zero citations to Beverina in this characterization, Appellant’s characterization is simply wrong.  Rather, Beverina provides ample  teachings regarding managing risks re: terrorism (see above mapping), and evaluating countermeasures that include use of explosives (see C18, L 50 to end); naval surface warfare (C19, L25 to end), and/or chemical, biological and radiological weapons (see C20), to name a few, all as examples to predict or calculate an effect on the region of influence … of a specified countermeasure, said specified countermeasure being an alternative to navigating the host platform so as to avoid the region of influence
	Accordingly, Beverina is analogous art to the claimed invention. 
*   *   *   *   *
	Yes, there is motivation to combine Beverina with Kershner. (See also Final Rejection, page 8). 
 	Regarding: the apparatus being configured to… predict or calculate an effect on the region of influence and display on the display generating device a three- dimensional model representative thereof, of a specified countermeasure, said specified countermeasure being an alternative to navigating the host platform so as to avoid the region of influence, consider the following. 
	Beverina teaches that it is known to have a system configured to predict or calculate effects on a region of influence of countermeasures using 3D models (see e.g. Figs. 8, 18, 21-24, 26, and C7, last partial paragraph, which teaches a 3D builder, to C11, C14, C29 and C30).  The countermeasures of Beverina constitute an alternative to navigating the host platform so as to avoid the region of influence. To elaborate upon what which was previously cited in the Final Rejection, please see Beverina, C14, L23-43, reproduced below for convenience:







    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



	The above information of Beverina regarding threats and countermeasures to threats along with relative effectiveness, corresponds to Appellant’s claimed predict or calculate an effect on the region of influence and display…three- dimensional model representative thereof, of a specified countermeasure, said specified countermeasure being an alternative to navigating the host platform so as to avoid the region of influence, as recited in claim 1. 
on the display generating device, these features were taught by the primary reference of Kershner (see e.g., Kershner, Abstract, claims 1, 17-20 and section of “Disclosure of the Invention; and Final Rejection, pages 4-6).  
	In view of the above, it would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have combined and modified Kershner in view of Beverina, to have added the above predict or calculate function, per Beverina, to the apparatus of Kershner, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  See also Final Rejection, page 8. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention. 
	Further motivation for this modification/combination would also be to have a more comprehensive analysis of available options when approached with a threat (see e.g. Kershner, Fig. 6A: 202), and to have included the risk and countermeasure data per Kershner, to be included in the data that the processor’s input of claim 1 receives.  See also Final Rejection, page 8.  

*   *   *   *   *
	Finally, in response to Appellant’s third, three-part set of arguments as referenced above, here is an outline summary of the examiner’s reply:
Appellant: But even if the references were used and combined:
Beverina does not teach countermeasures against a threat having a known location;
Examiner’s Response: This is not true. Please see the above mapping of Beverina.  To give even further elaboration, as an example, threats could be in buildings (i.e. a known location), and countermeasures, as an alternative to navigating the host platform so as to avoid the region of influence, could include bombing the building/threat.  See C18, L49-57. 
Beverina is also applicable to: infrastructure attacks, environmental hazards, risks associated with air and/or highway travel, military planning and targeting (inverse of the risk problem), and other areas (see Beverina, C39, L25-45).  All of these are examples of countermeasures against threats with known locations. 
Beverina is silent regarding predicting or estimating anything onboard a vehicle; and 
Examiner’s Response: the onboard a vehicle part of claim 1, which Appellant states is an “implicit” feature of the claim (see Brief, taught by Kershner. See Final Rejection, pages 4-5.  Beverina was not applied to teach these features. Appellant does not address this in its Brief, and Kershner was properly mapped to these features in the Final Rejection. See also Kershner, Figs. 1-3. 
Beverina is silent regarding real time prediction or calculation of the effect of a countermeasure. (Brief, pages 14-15). 
Examiner’s Response: the prediction or calculation of the effect of a countermeasure is not claimed to be performed in real time. See claim 1, last 4 lines. 
Even still, Beverina was not applied for the real-time features of claim 1. Instead, see the reference of AMDI, and Final Rejection, pages 6-8.  

	Items (b) and (c) of Appellant’s arguments basically attempt to argue that Beverina does not teach features that Beverina was actually not applied to teach; item (c) also argues for features that are not even claimed specifically with regard to the countermeasure feature of claim 1, but even still is taught by the combination of references; and item (a) isn’t correct with respect to Beverina. 
	Accordingly, Appellant’s arguments should be rejected for the reasons set forth above. 
 *   *   *   *   *

Respectfully submitted,
/Sarah Lhymn/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613         
                                                                                                                                                                                               /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.